Case 13-45466        Doc 33     Filed 12/10/18     Entered 12/10/18 16:13:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 45466
         Taneshia Michelle Penny

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/22/2013.

         2) The plan was confirmed on 02/12/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/12/2014, 04/09/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/02/2016.

         5) The case was Completed on 09/12/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $30,564.64.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-45466          Doc 33           Filed 12/10/18    Entered 12/10/18 16:13:44                Desc         Page 2
                                                         of 3



 Receipts:

          Total paid by or on behalf of the debtor                   $29,927.00
          Less amount refunded to debtor                                $239.89

 NET RECEIPTS:                                                                                         $29,687.11


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $4,000.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                             $1,206.87
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $5,206.87

 Attorney fees paid and disclosed by debtor:                           $0.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim       Principal       Int.
 Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
 Capital One Bank USA NA                Unsecured         793.00           NA              NA            0.00        0.00
 Citibank                               Unsecured           0.00           NA              NA            0.00        0.00
 Consumer Portfolio Services            Secured       15,469.00     15,457.40        15,457.40           0.00        0.00
 EXPRESS / WORLD FINANCIAL NETW         Unsecured         331.00           NA              NA            0.00        0.00
 GE Money BANK                          Unsecured         711.00           NA              NA            0.00        0.00
 Illinois Dept Of Employment Security   Unsecured      8,483.00       8,483.00        8,483.00      1,131.55         0.00
 Illinois Dept of Revenue 0414          Priority            0.00        133.00          133.00        133.00         0.00
 InSolve Recovery LLC                   Unsecured      1,564.00            NA              NA            0.00        0.00
 JPMorgan Chase LB Processing           Unsecured      7,686.00       7,635.47        7,635.47           0.00        0.00
 Midland Funding                        Unsecured         615.00           NA              NA            0.00        0.00
 Midwest Receivable                     Unsecured      2,273.00       2,622.64        2,622.64        349.83         0.00
 Regional Acceptance Corp               Unsecured            NA         245.71          245.71          32.78        0.00
 Regional Acceptance Corp               Secured       18,780.00     19,025.71        18,780.00     18,780.00    1,987.07
 Sprint                                 Unsecured         270.00           NA              NA            0.00        0.00
 Wells Fargo Bank                       Unsecured     17,480.00     15,488.46        15,488.46      2,066.01         0.00
 Wfnnb NEW YORK Company                 Unsecured      1,558.00            NA              NA            0.00        0.00
 Wfnnb Victoria S Secret                Unsecured      1,463.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-45466        Doc 33      Filed 12/10/18     Entered 12/10/18 16:13:44             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $34,237.40         $18,780.00           $1,987.07
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $34,237.40         $18,780.00           $1,987.07

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $133.00            $133.00              $0.00
 TOTAL PRIORITY:                                            $133.00            $133.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $34,475.28          $3,580.17              $0.00


 Disbursements:

         Expenses of Administration                             $5,206.87
         Disbursements to Creditors                            $24,480.24

 TOTAL DISBURSEMENTS :                                                                     $29,687.11


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
